114 F.3d 39
Catherine W. GRIFFIN, Plaintiff--Appellant,v.MEDTRONIC, INCORPORATED, Defendant--Appellee.
No. 94-1219.
United States Court of Appeals,Fourth Circuit.
May 27, 1997.

ORDER
MICHAEL, Circuit Judge.


1
On April 30, 1996, this court affirmed in part and reversed in part the district court's opinion granting Medtronic, Inc.'s motion for summary judgment.  See Griffin v. Medtronic, Inc., 82 F.3d 79 (4th Cir.1996).  The Supreme Court granted certiorari and vacated this court's judgment for further consideration in light of Medtronic, Inc. v. Lohr, 518 U.S. ----, 116 S. Ct. 2240, 135 L. Ed. 2d 700 (1996).  See Griffin v. Medtronic, Inc., --- U.S. ----, 117 S. Ct. 939, 136 L. Ed. 2d 829 (1997).


2
Expressing no opinion on the ultimate decision, and after reviewing Lohr and, as well, our decision in Duvall v. Bristol-Myers-Squibb Co., 103 F.3d 324 (4th Cir.1996), another case remanded to us in view of Lohr, we think it better to remand as to each of the five counts in the Griffin complaint, as named on page two of our slip opinion in this case, and to require their reconsideration under Lohr and Duvall, supra.


3
It is so ORDERED.


4
Entered at the direction of Circuit Judge MICHAEL, with the concurrence of Circuit Judge WIDENER and Circuit Judge MOTZ.